DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9, 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bukowski et al. (US Patent Application No. 2016/0039113).
Regarding claim 1, Bukowski et al. teach a treated wood member (page 1, paragraphs [0008], [0009], [0011], page 2, paragraph [0017], page 3, paragraph [0035]) comprising a density of about 1.30 times the initial density of the wood (= about 30%) which reads on Applicant’s claimed range of about 10% to about 150% greater than untreated wood (page 4, paragraph [0041]) wherein the cellular structure of the wood is substantially intact (page 3, paragraph [0035]).
Regarding claim 3, Bukowski et al. teach wherein the density of the treated wood member has been increased throughout a thickness of said wood member (page 1, paragraphs [0008], [0009], page 2, paragraph [0024]).
Regarding claim 4, Bukowski et al. teach wherein a thickness that is 30% to about 70% less than the untreated wood (page 1, paragraph [0011], page 2, paragraph [0024], page 4, paragraph [0040]).
Regarding claim 9, Bukowski et al. teach wherein said treated wood member is a hardwood or softwood (page 1, paragraphs [0008], [0009], page 2, paragraphs [0017], [0030], page 4, paragraph [0041]).
Regarding claim 10, Bukowski et al. teach wherein the treated wood thickness is greater than about 0.025 in (page 4, paragraphs [0040], [0043]).
Regarding claim 14, Bukowski et al. teach wherein the treated wood member, further comprising a core (page 2, paragraphs [0025], [0027]), wherein the wood member is a veneer (page 1, paragraphs [0008], [0009], [0011], [0027]).
Regarding claim 15, Bukowski et al. teach flooring (page 1, paragraph [0002], page 2, paragraph [0026], [0028]) comprising a treated wood member (page 1, paragraphs [0008], [0009], [0011], page 2, paragraph [0017], page 3, paragraph [0035]) comprising a density of about 1.30 times the initial density of the wood (= about 30%) (page 4, paragraph [0041]) wherein the cellular structure of the wood is substantially intact (page 3, paragraph [0035]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bukowski et al. (US Patent Application No. 2016/0039113).
Bukowski et al. are relied upon as disclosed above.
Regarding claim 2, Bukowski et al. teach wherein the densified wood product is compressed from about ten to about seventy-five percent (page 1, paragraph [0011]).
Bukowski et al. do not disclose wherein the density is about 40% to about 100% greater than untreated wood.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in density involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the density of Bukowski et al. in order to provide a dimensionally stable product, which resists veneer checks and is indent resistant (Bukowski et al., page 1, paragraph [0007]).

Claims 5, 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Bukowski et al. (US Patent Application No. 2016/0039113) in view of Beakler et al. (WO 2014/160938).
Bukowski et al. are relied upon as disclosed above.
Regarding claim 5, Bukowski et al. fail to teach wherein said member has a surface color difference less than 20 compared to a surface color of untreated wood.  However, Beakler et al. teach a treated wood member having a surface color difference less than 20 compared to a surface color of untreated wood (paragraph [0045], Table 3).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the surface color of Bukowski et al. as that of Beakler et al. for the benefit of achieving a thermally compressed wood that that has a greater resistance to fading from exposure to sunlight (Beakler et al., paragraphs [0007], [0045]).
Regarding claim 11, Bukowski et al. fail to teach wherein the treated wood thickness is greater than about 0.25 in.  However, Beakler et al. teach a treated wood member thickness is greater than about 0.25 in (paragraphs [0030], [0038], [0039]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of Bukowski et al. that of Beakler et al. for the benefit of being able to use a densified wood product with sufficient thickness in wood flooring applications (Beakler et al., paragraphs [0038], [0039]).
Regarding claim 12, Bukowski et al. fail to teach wherein the treated wood thickness is about 0.5 in to about 8 in.  However, Beakler et al. teach a treated wood member thickness is about 0.5 in to about 8 in (paragraphs [0030], [0038], [0039]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of Bukowski et al. that of Beakler et al. for the benefit of being able to use a densified wood product with sufficient thickness in wood flooring applications (Beakler et al., paragraphs [0038], [0039]).
Regarding claim 13, Bukowski et al. fail to teach wherein the treated wood thickness is about 0.5 in to about 3 in.  However, Beakler et al. teach a treated wood member thickness is about 0.5 in to about 3 in (paragraphs [0030], [0038], [0039]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of Bukowski et al. that of Beakler et al. for the benefit of being able to use a densified wood product with sufficient thickness in wood flooring applications (Beakler et al., paragraphs [0038], [0039]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bukowski et al. (US Patent Application No. 2016/0039113) in view of Favot (US Patent No. 4,606,388).
Bukowski et al. are relied upon as disclosed above.
Regarding claims 6-8, Bukowski et al. fail to teach wherein said member has density greater than about 50 pcf (lbs/ft3).  However, Favot teaches a treated wood member (col. 1, lines 24-45) having a density of as much as 1000 kg/m3 (= 62.4 pcf) which reads on Applicant’s claimed range of greater than about 50 pcf (col. 3, lines 5-10).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the density of Bukowski et al. to that of Favot in order to form a wood product having the characteristics of high quality natural hardwoods (Favot, col. 1, lines 17-21).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/17/2022